United States Court of Appeals
                                FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                         ____________
No. 08-1200                                                      September Term, 2013
                                                                             EPA-73FR16436
                                                                           EPA-73FR16436-01
                                                          Filed On: December 11, 2013
State of Mississippi,

               Petitioner

        v.

Environmental Protection Agency,

                  Respondent
------------------------------
County of Nassau, et al.,
                  Intervenors
-----------------------------
Consolidated with 08-1202, 08-1203, 08-1204,
08-1206

               BEFORE:        Tatel, Brown, and Griffith, Circuit Judges

                                            ORDER

         Upon consideration of the petition of the petitioners’ American Lung Association, et
al., for panel rehearing joined by the State petitioners, and the responses thereto, it is

        ORDERED that the petition for panel rehearing be granted in part and denied in part.
It is

        FURTHER ORDERED that the opinion be amended as follows:

        Slip Op. at p. 32, lines 3-5:

      Delete “for egregious procedural errors, such as EPA’s failure to consider sensitive
sub-populations, like asthmatics, children, or the elderly.” and

        Insert in lieu thereof: “because EPA acted arbitrarily and capriciously by, for example,
failing to give appropriate consideration to key aspects of the ‘margin of safety’ inquiry, such
as how pollution thresholds might impact sensitive sub-populations, such as asthmatics,
children, or the elderly.”
                                          Per Curiam

                                                          FOR THE COURT:
                                                          Mark J. Langer, Clerk
                                                   BY:    /s/
                                                          Jennifer M. Clark
                                                          Deputy Clerk